PER CURIAM.
Appellant seeks reversal of an order denying his motion to vacate the judgment of conviction and sentence imposed pursuant to his plea of guilty to charges of rape.
Our consideration of the record on appeal and the briefs filed herein, including the supplemental brief filed by appellant pro se, convinces us that the trial court correctly denied appellant’s motion to vacate his conviction. Accordingly, the order appealed herein is
Affirmed.
SPECTOR, C. J., and WIGGINTON and CARROLL, DONALD K., JJ., concur.